     McGREGOR W. SCOTT
 1   United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8955
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                        SACRAMENTO DIVISION
12
13
     BONNIE JEAN LOUIE,                              )   CIVIL No. 2:18-cv-02416-DB
14                                                   )
          Plaintiff,                                 )   STIPULATION AND ORDER FOR THE
15        v.                                         )   AWARD AND PAYMENT OF
                                                     )   ATTORNEY FEES AND EXPENSES
16   ANDREW SAUL,                                    )   PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                )   TO JUSTICE ACT, 28 U.S.C. § 2412(d)
17                                                   )
          Defendant.                                 )
18                                                   )
                                                     )
19
20          WHEREAS the Court remanded this matter for further administrative proceedings
21   pursuant to the parties’ stipulation (Dkt. 17-18), and entered judgment on August 12, 2019 (Dkt.
22   19).
23          WHEREAS, on October 25, 2019, Plaintiff filed a Notice of Motion and Motion for
24   Award of Attorney Fees Pursuant to Equal Access to Justice Act (Dkt. 20), requesting $3,825.71
25   in attorney fees. Plaintiff also provided a copy to Defendant of the assignment reflecting
26   Plaintiff’s assignment of EAJA fees to her counsel.
27          IT IS HEREBY STIPULATED by and between the parties through their undersigned
28   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and




                                             EAJA STIPULATION
 1   expenses in the amount of $3,825.71 under the Equal Access to Justice Act (EAJA), 28 U.S.C.
 2   § 2412(d). This amount represents compensation for all legal services rendered on behalf of
 3   Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 4          After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 5   the matter of Plaintiff’s assignment of EAJA fees to her Counsel, Jesse Kaplan. Pursuant to
 6   Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor
 7   the assignment will depend on whether the fees are subject to any offset allowed under the
 8   United States Department of the Treasury’s Offset Program. After the order for EAJA fees is
 9   entered, the government will determine whether they are subject to any offset.
10          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
11   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
12   expenses and costs to be made directly to Counsel, pursuant to the assignment executed by
13   Plaintiff. Any payments made shall be delivered to Counsel.
14          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
15   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
16   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
17   bar to, any and all claims that Plaintiff and/or Counsel, including Counsel’s firm, may have
18   relating to EAJA attorney fees in connection with this action.
19          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek
20   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
21   provisions of the EAJA.
22                                                Respectfully submitted,
23   Dated: November 18, 2019                     /s/ Jesse S. Kaplan*
                                                  JESSE S. KAPLAN
24
                                                  ATTORNEY FOR PLAINTIFF
25                                                *By email authorization on Nov. 18, 2019

26
                                                  MCGREGOR W. SCOTT
27                                                United States Attorney
                                                  DEBORAH LEE STACHEL
28
                                                  Regional Chief Counsel, Region IX



                                            EAJA STIPULATION
                                                   Social Security Administration
 1
                                           By:     /s/ Ellinor R. Coder
 2
                                                   ELLINOR R. CODER
 3                                                 Special Assistant United States Attorney

 4                                                 Attorneys for Defendant
 5
 6                                                ORDER
 7          Pursuant to the parties’ stipulation, IT IS SO ORDERED. 1
 8   DATED: November 20, 2019                              /s/ DEBORAH BARNES
 9                                                         UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
      In light of the parties’ stipulation, plaintiff’s October 25, 2019 motion for attorney’s fees (ECF
     No. 20) is denied as having been rendered moot.



                                             EAJA STIPULATION
